An ordinance of the village of Fairfax, Ohio, provides “[t]hat no person shall hold elected office or a combination of elected offices for a period longer than two (2) consecutive four (4) year terms unless a period of at least one (1) four year term of not serving in elected village offices has intervened.” The ordinance further provides “[t]hat all previous consecutive terms served by elected officials prior to December 1, 1992 shall be counted in determining eligibility for an elected office under this ordinance.”
Relator served as the elected Clerk-Treasurer of Fairfax from April 1, 1956 to March 31, 1992. Wishing to run for Fairfax Village Council in 1993, relator filed a legally sufficient statement of candidacy and nominating petition on August 19, 1993. On August 26, respondent board of elections refused to certify relator’s candidacy because the Fairfax term limitation ordinance barred it.
We find the Fairfax ordinance invalid. R.C. 731.12 creates an exclusive set of qualifications for village council members. Cf. Powell v. McCormack (1969), 395 U.S. 486, 550, 89 S.Ct. 1944, 1979, 23 L.Ed.2d 491, 533; State ex rel. Bindas v. Andrish (1956), 165 Ohio St. 441, 445, 60 O.O. 92, 93, 136 N.E.2d 43, 45. The ordinance conflicts with R.C. 731.12 by adding a new qualification for office. As a nonchartered municipality, Fairfax must “adhere to the state statutes in procedural matters of local self-government * * (Emphasis added.) N. Ohio Patrolmen’s Benevolent Assn. v. Parma (1980), 61 Ohio St.2d 375, 382, 15 O.O.3d 450, 455, 402 N.E.2d 519, 524. Qualifications of village officials relate to the “organization and operation” of the village government, Morris v. Roseman (1954), 162 Ohio St. 447, 450, 55 O.O. 255, 257, 123 N.E.2d 419, 421, and are thus procedural.
*589We therefore find that relator has a clear legal right to be a candidate for Fairfax Village Council, and that respondents have a clear legal duty to certify her candidacy. We further find that relator lacks an adequate legal remedy. See State ex rel. Liberty Mills, Inc. v. Locker (1986), 22 Ohio St.3d 102, 104, 22 OBR 136, 137-138, 488 N.E.2d 883, 885-886. The requested writ of mandamus is granted. Respondents are ordered to certify Virmorgan L. Ziegler as a candidate for the office of member of council of the village of Fairfax at the November 2, 1993 general election.
A.W. Sweeney, Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., Wright and F.E. Sweeney, JJ., dissent.